Exhibit China Valves Technology, Inc. Raises $30 Million In Private Placement KAIFENG, CHINA, August 27, 2008 – China Valves Technology, Inc. (OTCBB: CVVT) ("China Valves” or the “Company"), a leading metal valve manufacturer with operations in the People's Republic of China (“PRC”), today announced that it has closed a private placement financing with a group of investors led by Pinnacle China Fund, L.P. and The Pinnacle Fund, L.P. for 16,778,523 shares of its common stock at a per share price of $1.788, generating gross proceeds of $30 million.Brean Murray, Carret & Co. served as the lead placement agent. The Company will effect a 1 for 2 reverse split within 90 days following the closing of the transaction. The Company intends to use the proceeds for acquisitions and working capital.As part of the terms of the transaction, the Company has delivered 25,166,064 shares of its common stock directly or indirectly owned by management (“make good shares”) to an escrow account.Subject to China Valves achieving certain after tax net income targets in 2008, 2009 and 2010, these make good shares shall be returned to the Company's management. The target for 2008 is $10.5 million in after tax net income. The targets for 2009 are $23.0 million and $0.369 per fully diluted share, and the targets for 2010 are $31.0 million and $0.497 per fully diluted share.These targets are based on revenues of approximately $62.9 million in 2008, $135.6 million in 2009 and $184.9 million in 2010. The Chinese valve market was $5.4 billion in 2006 and is expected to grow at an annual rate of 30% over the next five years, based on research from the China Valve Industry Association.Demand is particularly strong in the oil, power and water supply industries.The market is highly fragmented, and China Valves intends to aggressively expand its market share by further penetrating established segments, entering new segments and through strategic acquisitions.At the same time, China Valves plans to increase profitability by leveraging its R&D capabilities to provide high end, sophisticated valve products to its customers. “We are very pleased to have attracted the support of respected institutional investors in the U.S. capital markets,” said Mr. Siping Fang, Chairman and CEO of China Valves and Chairman of the China Valve Industry Association. “Demand for large scale and high quality valves is growing at a rapid pace in China, driven by investments in power generation, water supplies and urban infrastructure. We believe China Valves’ strong technology, manufacturing scale and brand recognition provide us with an attractive platform to take advantage of consolidation opportunities and build a national brand in this market.” The stock issued in the private placement has not been registered under the United States Securities Act of 1933 or the securities laws of any other jurisdiction.
